Ltjdeling, C. J.
This is a suit for rent upon a contract of lease and rent notes executed at the same time. There was judgment in favor of the plaintiff and the defendant has appealed.
On the trial a bill of exceptions was taken to the reception of the notes and contract of lease in evidence on the ground that the stamps on the documents were affixed and canceled after their execution and without complying with the provisions of the revenue acts. We think the judge a quo properly received the evidence.
It does not appear from the record when the stamps were affixed, and the presumption of law is in favor of the regularity of acts done. The fact that the stamps appear to have been canceled at a subsequent period does not prove that the stamps were not affixed when the documents were executed. It was incumbent on the defendant to prove his allegation. Whether the stamps were canceled after the execution or not at all, is unimportant, as the act of Congress does not expressly forbid the reception in evidence of instruments which are stamped, unless the stamps be canceled. 22 An. 131; Parson’s Contracts, vol. 3, p. 290.
We think the credit of one hundred dollars claimed for the receipt filed was properly not allowed. It was probably for a credit on one of the rent notes which were taken up. At any rate, it is not proved to be a credit on the indebtedness sued upon in this suit.
It is therefore ordered and adjudged that the judgment of the lower court be affirmed with costs of appeal.